The opinion was delivered
Per Curiam.
The respondent asks the dismissal of the appeal on the ground that the notice of appeal was not given in due time. It appears that the judgment appealed from was filed in vacation, and that no notice, in writing, was given to the appellant of its entry. It is contended, however, that the appellant had actual knowledge of the judgment, having seen and read it in the office of the clerk. This was not ground sufficient to put the statute laws for appealing in currency in the case of a judgment entered in vacation. The object of the notice is to apprise the appellant that the respondent intends to insist on an appeal within the time fixed by law, and unless such notice is *564given the appellant is unrestricted as it regards the time within which an appeal may be taken.
The respondent alleges that the case was not served within thirty days after notice of appeal was given. The motion papers contain no proof of this fact, and as the burden of proof is on the party moving upon the ground of irregularity, the matter charged must be regarded as unproved.
The motion must be dismissed.